Case: 4:18-cr-01033-RLW-SPM Doc. #: 2 Filed: 12/13/18 Page: 1 of 4 PageID #: 7

                                                                                             f[LED
                              UNITED STATES DISTRICT COURT                                DEC t3 2018
                              EASTERN DISTRICT OF MISSOURI                              U. S. DISTRICT COURT
                                    EASTERN DIVISION                                  EASTERN D.ISTRICT OF MO
                                                                                             ST.LOUIS

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )
                                              )
                                              )               4:18CR01033 RLW/SPM
REND MSALLATI,                                )
                                              )
                       Defendant.             )

                                          INDICTMENT

The Grand Jury charges:

                                    COUNTS1THROUGH3

                     (False Statement in Relation to a Health Care Program)

Introduction

       1. The Missouri Medicaid Program is a health care benefit program within the meaning

of 18 U.S.C. § 24(b) that' affects interstate commerce and provides low income citizens of

Missouri with medical benefits, items, and services. Funded by federal and state tax revenue, the

Missouri Department of Social Services administers the Missouri Medicaid Program under

federal law, with guidance from the United States Department of Health and Human Services.

       2. Under certain circumstances, the Missouri Medicaid program provides
                                                          '
reimbursement for personal care services, home care services, and basic respite care services

delivered to beneficiaries in their personal Missouri residences.

       3. Personal Care Services provide assistance with activities of daily living and/or

instrumental activities of daily living provided as an alternative to nursing facility placement to
Case: 4:18-cr-01033-RLW-SPM Doc. #: 2 Filed: 12/13/18 Page: 2 of 4 PageID #: 8




persons with physical disabilities. The services include meals, the cleaning and grooming of the

beneficiary, and, medication management.

       4. Homemaker Care Services provide assistance with home management and activities

of daily living on a regular basis for a person who has a multiplicity of needs and requires this

assistance in order to remain in the home.

       5. Basic Respite Care Services provide maintenance and supervision and include meal

preparation, minor chores, minor personal care and companion sitting to frail elderly individuals

in order to provide temporary relief to the usual caregiver.

       6. The Medicaid Program requires that providers of in-home health care services

document: the name of the personal care attendant; the name of the beneficiary; the dates of

service delivery; the time spent with the beneficiary; the daily care activities performed on each

date; and, the beneficiary's signature for each visit. Because Missouri Medicaid uses the time

spent providing personal care services when calculating the amount of reimbursement, the

accuracy of the records regarding which personal care services were performed is material.

       7. S.A., a resident of the Eastern District of Missouri, was authorized to receive Personal

Care Services, Homemaker Care Services, and Respite Care, hereinafter referred to as "home

health services," through the Missouri Medicaid Program. Between November 9, 2011 and July

15, 2018, the Missouri Medicaid Program paid licensed in-home health care providers in excess

of $240,000.00 for home health services provided to S.A.

       8. Defendant HEND MSALLATI was employed to provide home health services to
                                                                I



S.A. between January 5, 2015 and July 15, 2018.

       9. Because S.A. affirmed to the home health agency that defendant HEND MSALLATI

performed the services, defendant HEND MSALLATI received payments for home health
 Case: 4:18-cr-01033-RLW-SPM Doc. #: 2 Filed: 12/13/18 Page: 3 of 4 PageID #: 9




services that were funded by the Missouri Medicaid program.

         10. According to travel records from the Department of Homeland Security- Immigration

and Customs Enforcement, S.A. traveled internationally: between January 29, 2015 and March

10, 2015; between November 16, 2015 and December 25, 2015; between October 29, 2016 and

November 8, 2016; between December 11, 2016 and January 4, 2017; and, between August 15,

2017 and September 20, 2017.

         11. According to travel records from the Department of Homeland Security-Immigration

and Customs Enforcement, defendant HEND MSALLATI traveled internationally between

March 9, 2016 and March 24, 2-016.


B.       False Statements

         12. On or about the following dates, in the Eastern District of Missouri, the defendant,

                                            HEND MSALLATI,

being aided and abetted by S.A., did knowingly and willfully make and use materially false

writings and documents, knowing the same to contain materially false, fictitious, and fraudulent

statements and entries, in connection with the delivery of and payment for health care benefits,

items, and services involving the Missouri Medicaid program, a health care benefit prograt)1 as

defined in 18 U.S.C. § 24(b), in violation of 18 U.S.C. § 1035, in that the defendant and S.A.

represented on timesheets that defendant HEND MSALLATI provided Personal Care Services,
     ~                                                              '

                                        I
Homemaker Care Services, and Respite Services on the dates listed below, when the defendant

and S.A. then and there well knew said statements and representations were false, fictitious, and

fraudulent, because S .A. was traveling abroad during the period of time in which they

fraudulently represented that defendant HEND MSALLATI performed the claimed home health

services to S.A. in S.A.'s St. Louis, Missouri residence:
Case: 4:18-cr-01033-RLW-SPM Doc. #: 2 Filed: 12/13/18 Page: 4 of 4 PageID #: 10




COUNT          DATE                          DATES OF SERVICE

1             March 20, 2016                 March 14, 2016 through March 20, 2016

2             December 18, 2016              December 12, 2016 through December 18, 2016

3             September 3, 201 7             August 28, 2017 through September 3, 2017

       All in violatioh of Title 18, United States Code, Sections 1035(a)(2) and 2.

                                                    A TRUE BILL.



                                                    FOREPERSON

JEFFREY B. JENSEN
United States Attorney



TRACY LYNN BERRY - 014753 TN
Assistant United States Attorney
